DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe (U.S. 2008/0308305).
Regarding Claim 1, Kawabe discloses an electronic device comprising: 
a semiconductor package with a first side and a second side opposite the first side, and a sidewall positioned between the first side and the second side at a perimeter of the semiconductor package (package 11, Figures 3 and 4); and 
a conductive frame that includes a first portion, a second portion, and a third portion positioned between the first portion and the second portion, wherein the first portion is coupled with the first side of the semiconductor package, the second portion is coupled with the second side of the semiconductor package, and the third portion is coupled with the sidewall of the semiconductor package (conductive frame 31/71/72/50, Figures 3 and 4).
Regarding Claim 2, Kawabe further discloses wherein the first portion has a width of 500 micrometers, as measured in a direction parallel to the first side of the package (first portion 37/38, Figure 4, Paragraph 93. Please note that the first portion can include portions of the frame 31 that extend around the side of the package and is not limited to only the first surface of said package).
Regarding Claim 4, Kawabe further discloses wherein at least part of the first side and the second side are exposed by an opening in the conductive frame (package 11, conductive frame 31/71/72/50, Figures 3 and 4).
Regarding Claim 5, Kawabe further discloses wherein the first portion or the second portion are coupled with a power rail of the semiconductor package (conductive frame 31/71/72/50, Figure 4, Paragraph 87).
Regarding Claim 6, Kawabe further discloses wherein the first side of the semiconductor package has a first plurality of interconnects at a first pitch, and the second side of the semiconductor package has a second plurality of interconnects at a second pitch that is different than the first pitch (first interconnects 60, second interconnects 57, Figure 3).

Regarding Claim 14, Kawabe discloses a semiconductor package structure comprising: 
a semiconductor package that includes: 
a first side with a first set of interconnects that are to couple with a substrate of a computing device (first side 42, first interconnects 60, Figure 3); 
a second side with a second set of interconnects that are to couple with a die (second side 41, second interconnects 57, Figure 3); and 
a sidewall positioned at a periphery of the semiconductor package between the first side and the second side (sidewall 43, Figure 3); and 
a conductive frame coupled with the semiconductor package, wherein the conductive frame includes: 
a first layer coupled with the first side, the second side, and the sidewall (first layer 71, Figures 2 and 3); and 
a second layer coupled with the first layer (second layer 71, Figures 2 and 3, Paragraph 87).
Regarding Claim 15, Kawabe further discloses wherein the first layer is electrically coupled with a first power rail of the package, and the second layer is electrically coupled with a second power rail of the package (Paragraph 87).
Regarding Claim 16, Kawabe further discloses wherein the conductive frame further comprises a third layer coupled with the second layer (third layer 72 or 31 or 50, Figures 2-4).
Regarding Claim 18, Kawabe further discloses a capacitor coupled with the first layer and the second layer (capacitor 81, Figure 9, Paragraph 119)
Regarding Claim 19, Kawabe further discloses wherein the conductive frame includes copper (Paragraph 96)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (U.S. 2008/0308305) in view of Seki et al. (U.S. 5,747,874).
Regarding Claim 7, Kawabe discloses a semiconductor package structure comprising: 
a semiconductor package with a first side and a second side opposite the first side, wherein the first side includes a plurality of interconnects that are to couple with a substrate (package 11, interconnects 73/57, Figures 3 and 4) ; and 
a conductive frame coupled with the semiconductor package at a periphery of the semiconductor package, wherein the conductive frame includes (conductive frame 31/71/72/50, Figures 3 and 4): 
a first layer coupled with the conductive frame, wherein the first layer includes a first extension that is electrically and physically coupled with a first interconnect of the plurality of interconnects (first layer 71, Figures 2 and 3); and 
a second layer coupled with the first layer, wherein the second layer includes a second extension that is electrically and physically coupled with a second interconnect of the plurality of interconnects (second layer 72, Figures 2 and 3).
However, they do not explicitly disclose that the second layer is coupled with the first layer such that the first layer is positioned between the semiconductor package and the second layer. Seki et al. discloses a similar device wherein a conductive frame (frame 26/27/28, Figure 9) couples to a periphery of a semiconductor package (package 21, Figure 9) includes a first layer coupled with the conductive frame (first layer 26, Figure 9), wherein the first layer includes a first extension that is electrically and physically coupled with a first interconnect of the plurality of interconnects (extension 72/73, first interconnect 75 Figure 9) and a second layer coupled with the first layer such that the first layer is positioned between the semiconductor package and the second layer (second layer 28, Figure 9), wherein the second layer includes a second extension that is electrically and physically coupled with a second interconnect of the plurality of interconnects (second extension 28, second interconnect 36, Figure 9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first and second layers so that the first layer is positioned between the semiconductor package and the second layer in Kawabe in view of Seki et al. in order to increase the freedom in routing of the interconnects and to improve electrical performance of the device (Seki et al., Column 11, Lines 30-46).
Regarding Claim 8, Kawabe in view of Seki et al. further disclose wherein the first side and the second side of the semiconductor package are exposed through the conductive frame (Kawabe, package 11, conductive frame 31/50/72/71, Figure 3).
Regarding Claim 9, Kawabe in view of Seki et al. further disclose wherein the conductive frame further includes a third layer coupled with the second layer, wherein the third layer includes a third extension that is electrically and physically coupled with a third interconnect of the plurality of interconnects (Kawabe, third layer 71, Figures 2-4, Paragraph 87), but do not explicitly disclose that the third layer is coupled with the second layer such that the second layer is positioned between the first layer and the third layer. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to further form the conductive frame layers to be stacked with each other so that the second layer is positioned between the first layer and the third layer in Kawabe in view of Seki et al. in order to increase the freedom in routing of the interconnects and to improve electrical performance of the device (Seki et al., Column 11, Lines 30-46).
Regarding Claim 10, Kawabe in view of Seki et al. further disclose wherein the first layer is coupled, by the first interconnect, with a power rail of the semiconductor package (Kawabe, first layer 71, Figure 4, Paragraph 87).
Regarding Claim 11, Kawabe in view of Seki et al. further disclose 7, wherein the second layer is coupled, by the second interconnect, with a ground rail of the semiconductor package (Kawabe, second layer 72, Figure 4, Paragraph 87).
Regarding Claim 12, Kawabe in view of Seki et al. further disclose wherein the conductive frame includes copper (Kawabe, Paragraph 96).
Regarding Claim 13, Kawabe in view of Seki et al. further disclose wherein the plurality of interconnects is a ball grid array (BGA) (Kawabe, Paragraph 86).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (U.S. 2008/0308305) as applied to claim 1 above, and further in view of  Mathkar et al. (U.S. 2017/0179080).
Regarding Claim 3, Kawabe discloses the limitations of claim 1 as discussed above but does not explicitly disclose that wherein the third portion has a width of 200 micrometers, as measured in a direction parallel to the first side of the package. Mathkar et al. discloses a similar device wherein third portion of a conductive frame adjacent to a sidewall of a semiconductor package has a width of 200 micrometers (third portion 406, frame 118, Figures 1 and 4, Paragraph 23). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the third portion to have a width of 200 micrometers in Kawabe in view of Mathkar et al. in order to create a low-cost, repeatable, and scalable method of fabricating package frames and allow for more interconnects per unit area within a plane orthogonal to longitudinal direction (Mathkar et al., Paragraphs 24 and 32). Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (U.S. 2008/0308305) as applied to claim 17 above, and further in view of Seki et al. (U.S. 5,747,874) and Ito et al. (U.S. 2003/0151032).
Regarding Claim 17, Kawabe discloses the limitations of claim 14 as discussed above but does not explicitly disclose that the conductive frame further comprises a dielectric material with a relative permittivity greater than 100, the dielectric material positioned between the first layer and the second layer. 
Seki et al. discloses a similar device wherein a conductive frame (frame 26/27/28, Figure 9) couples to a periphery of a semiconductor package (package 21, Figure 9) includes a first layer (first layer 26, Figure 9), second layer coupled with the first layer (second layer 28, Figure 9), and a dielectric layer positioned between the first layer and the second layer (dielectric material 27, Figure 9).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive frame to comprise a dielectric material positioned between the first layer and the second layer in Kawabe in view of Seki et al. in order to increase the freedom in routing of the interconnects and to improve electrical performance of the device (Seki et al., Column 11, Lines 30-46).
Kawabe in view of Seki et al. do not explicitly disclose that the dielectric material has a relative permittivity greater than 100.  Ito et al. discloses a similar device wherein a conductive frame coupled to a semiconductor package, said conductive frame comprising a dielectric material with a relative permittivity greater than 100 (Ito et al., package 1, frame 10/20/12/22/24/26, first layer 22, second layer 22, dielectric material 24, Figure 6, Paragraphs 175 and 838).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive frame to further comprise a dielectric material with a relative permittivity greater than 100, the dielectric material positioned between the first layer and the second layer in Kawabe in view of Seki et al. and Ito et al. in order to obtain a semiconductor device excellent in properties of processing high signals and having excellent power stability (Ito et al., Paragraphs 844 and 861).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891